DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “seal 74” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Glezer et al., (US 2009/0066339; hereinafter “Glezer”) in view of Dangla et al., (US 2018/0297025; hereinafter “Dangla”).
As to claim 1, Glezer teaches an apparatus for loading and imaging at least one microfluidic chip, the apparatus comprising: 
a housing having walls that define a vacuum chamber (reads on cartridge housing; see Fig. 23 and para [0249] et seq.); 
a first receptacle disposed within the vacuum chamber, the first receptacle defining a space for receiving one or more microfluidic chips (reads on cartridge handler; see para [0250] et seq.); 
a light source coupled to the housing and positionable to illuminate at least a portion of the space for receiving the microfluidic chip(s) (see para [0004] which describes the use of optical measurements on samples in the cartridge such as measurements of absorbance, light scattering, light refraction, light reflection, fluorescence, phosphorescence, chemiluminescence, electrochemiluminescence, etc.); 
an optical sensor coupled to the housing and positionable to capture an image of at least a portion of the space for receiving the microfluidic chip(s) (the cartridge handler subsystem may include a separate motor to allow for positioning of the cartridge and/or the detectors, see para [0251] et seq.); and
a negative pressure source (para [0253] et seq.; the fluidic handler subsystem preferably includes a pump 2345 (preferably a piston pump) to selectively apply positive and/or negative pressure (i.e., apply a vacuum) to one or more of the cartridge's fluidic components in order to selectively control movement of fluids within, and through, the cartridge and its various fluidic components). 
Glezer does not explicitly disclose the negative pressure source is coupled to the housing and configured to reduce pressure within the vacuum chamber.  However, Dangla teaches a housing having walls that define a vacuum chamber 1 and a negative pressure source (pressurization unit) coupled to the housing to reduce pressure within the vacuum chamber see Figs. 21a-b . Dangla teaches this configuration provides a universal contact less priming method for loading a solution inside a microfluidic device. Said contactless method may be carried out in a very simple manner by any operator, enables loading multiple devices with multiple fluids and thereby parallelization of the loading process (i.e. loading simultaneously at least two devices) and also avoids contamination due to the lack of physical connection (see Background of Invention section).  Thus, it would have been obvious to one of ordinary skill at the time the claimed invention was effectively filed to provide a universal contact less priming method for loading a solution inside a microfluidic device. Said contactless method may be carried out in a very simple manner by any operator, enables loading multiple devices with multiple fluids and thereby parallelization of the loading process (i.e. loading simultaneously at least two devices) and also avoids contamination due to the lack of physical connection (see para [0002] et seq.)
Note: The instant claims contain a large amount of functional language (ex: “for receiving one or more microfluidic chips”). However, functional language does not add any further structure to an apparatus beyond a capability. For example, the microfluidic chip itself is not positively recited and therefore does not serve to distinguish over the prior art. Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114). Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.  For apparatus claims, if the prior art structure is capable of performing the intended use, then it meets the claim. Apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. The manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim (see MPEP § 2114 & § 2173.05(g)). 
As to claim 2, Glezer teaches at least one of the walls defines an opening; the housing comprises a door 2325 that is movable between an open position in which the door permits access to the vacuum chamber through the opening and a closed position in which the door prevents access to the vacuum chamber through the opening (see Fig. 23 and para [0250] et seq.)
As to claim 3, Glezer teaches a tray that is movable into and out of the vacuum chamber through the opening, wherein the first receptacle is coupled to or defined by the tray (see Fig. 23 and para [0250], [0263] et seq.)
As to claim 4, Glezer teaches the tray is slidably coupled to at least one of the walls of the housing, see para [0263] et seq.)
Claims 5-6 and 9, are directed to a process/functional recitation. Functional language does not add any further structure to an apparatus beyond a capability.  Nevertheless, Glezer teaches the tray is coupled to the door such that movement of the door between the open and closed positions moves the tray into and out of the vacuum chamber (see para [0263] et seq.)  Glezer also implicitly teaches while the door is in the closed position, the first receptacle is immovable in at least two orthogonal directions relative to at least one of the walls of the housing (see para [0249] et seq.)
As to claim 7, Dangla teaches a seal 16 coupled to the housing such that, when the door is in the closed position: the seal is disposed around the opening and in contact with the door; and reducing pressure within the vacuum chamber urges the door against the seal (see para [0059] et seq.)
As to claim 8, Dangla teaches at least one of the walls of the housing includes a transparent portion; and the optical sensor (necessary for detection system measuring fluorescence intensity) is disposed outside of the vacuum chamber and is positioned to capture an image of at least a portion of the space for receiving the microfluidic chip(s) through the transparent portion (see para [0061] et seq.)
As to claim 10, Glezer teaches a heating element disposed within the vacuum chamber (see para [0250] et seq.)
As to claim 11, Glezer and Dangla do not specifically disclose the apparatus comprises a second receptacle disposed within the vacuum chamber, the second receptacle defining a space for receiving one or more microfluidic chips; or the first receptacle defines a space for receiving two or more microfluidic chips. However, it would have been obvious to include an additional receptacle to receive an additional microfluidic chip to increase apparatus throughput.  Furthermore, it has been held that the mere duplication of the essential working parts of a device involves only routine skill in the art, see MPEP 2144.04(VI)(B).
Conclusion
No claims are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure include:
Oldham et al., (US 2009/0000690) teach in FIG. 7 a perspective view of an embodiment of a vacuum loading apparatus 70 and a microfluidic device 80 that includes an inlet chamber 86 and a non-porous gas-permeable material cover layer. The microfluidic device 80 is shown positioned in the vacuum loading apparatus. The vacuum loading apparatus is provided with an interior 75 and a device opening 77. The inlet chamber 86 of the microfluidic device can be operatively located outside of the vacuum chamber 70. A sealing curtain 72 can seal around the microfluidic device 80 in the vicinity of the device opening 77 to provide a hermetic seal. A vacuum can be applied to the microfluidic device 80 from the interior 75 of the vacuum chamber 70 and a sample can be delivered to the inlet chamber 86 by, for example, a syringe body 74 and cannula 76. The sample can be drawn by vacuum into the microfluidic device 80 and into the sample-containment region 78.
Linder et al., (US 2017/0239656) teach a series of microfluidic sample analyzers are provided. In one embodiment, a microfluidic sample analyzer comprises a housing, an opening in the housing configured to receive a cassette having at least one channel with a fluid sample therein, wherein the housing includes a component configured to interface with a mating component on the cassette to detect the cassette within the housing, and an identification reader positioned within the housing and configured to read information associated with the cassette. The microfluidic sample analyzer also includes a user interface positioned within the housing and configured for a user to input information into the sample analyzer, and a pressure-control system positioned within the housing, the pressure-control system configured to pressurize the at least one channel in the cassette to move the sample through the at least one channel. The microfluidic sample analyzer further includes an optical system positioned within the housing, the optical system including at least a first light source and a first detector spaced apart from the first light source, wherein the first light source is configured to pass light through a first measurement zone of a cassette when inserted into the sample analyzer and wherein the first detector is positioned opposite the first light source to detect the amount of light transmission through the first measurement zone of the cassette. The microfluidic sample analyzer also includes a temperature regulating system positioned within the housing, the temperature regulating system including a heater configured to heat the cassette, and a control system positioned within the housing and configured to communicate with the identification reader, the user interface, the pressure-control system, the optical system and the temperature regulating system, to analyze the sample in the cassette.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to P. Kathryn Wright whose telephone number is (571)272-2374.  The examiner can normally be reached on Monday-Thursday 5:30am-3pm EST.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
E-mail communication Authorization
Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications. See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS Web (using PTO/SB/439) or Central Fax (571-273-8300):
Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.
Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/P. Kathryn Wright/Primary Examiner, Art Unit 1798